Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 08/19/2022 is duly acknowledged.
Claims 1-32 as amended/presented on 12/02/2019 are pending in this application.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18, 31 and 32; drawn to “A process for detecting sensitivity of one or more polymers”) in the reply filed on 08/19/2022 (see remarks, pages 1-2) is acknowledged.  The traversal mainly appears on the ground(s) that since the device of group II (claim 19, in particular taken as the special technical feature) is dependent on claim 1 (i.e. brings all the limitations of claim 1), the groups of inventions as presented do not lack unity per se (see remarks, page 2, in particular).  This is not found persuasive because as noted in the previous office action, the device for performing the process of group I, has already been disclosed in the cited prior art, and does not appear to make any contribution over the cited prior art (of Salgado et al, 2012; see previous office action, pages 4-5), therefore the inventions lack unity a posteriori.  Moreover, the device has not been “specially adapted” for manufacture and/or “specially designed” for carrying out the process of groups I and III, as presented.  Thus, as noted in the previous office action, the groups of inventions as presented are not so linked as to form a single general inventive concept under PCT rule 13.1, given that the special technical feature, i.e. the device as claimed in group II, has been disclosed in the cited prior art and does not appear to make a contribution over the prior art.  It is also noted that the previous office action already provides for the rejoinder between apparatus/product claims and process claims (see office action , pages 5-6), provided the applicants chose to elect the apparatus/product claims for examination.
Claims 19-30 (non-elected inventions of groups II-IV), as presented have been withdrawn from further considerations.
Claims 1-18, 31 and 32 (elected Group I, with traverse; drawn to “A process for detecting sensitivity of one or more polymers…”) have been examined on their merits in this office action hereinafter.
Priority
	This application is a 371 of PCT/EP2018/064499 (filed on 06/01/2018) claiming foreign priority to French application FR 1754930 (filed on 06/02/2017).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 4 recites the limitations "the observation of the spatial distribution of the light…" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4, as amended, directly depends from claim 1, the process steps of which do not specifically require the limitations of “observation of the spatial distribution of the light intensity…” per se. Appropriate correction is required.
2.	Claim 5 recites the limitation "the observation of the change in spatial distribution…" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5, as amended, directly depends from claim 1, the process steps of which do not specifically require the limitations of “observation of the change in spatial distribution…” per se. Appropriate correction is required.	
3.	Claim 6 recites the limitation "the volume of the micro-deposit…" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6, as amended directly depends from instant claim 1, and does not provide requisite basis for a given “volume of the microdeposit” per se.  Appropriate correction is required.	
4.	Claim 7 recites the limitation "the thickness of the micro-deposits…" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7, as amended directly depends from claim 1, which does not provide basis for the limitation of “a thickness of the micro-deposit” per se.  Appropriate correction is required.
5.	Claim 8 recites the limitation "the largest dimension of the micro-deposits…" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8, as amended directly depends from claim 1, which does not provide basis for the limitations for “dimensions” of the micro-deposits per se.  Appropriate correction is required.
6.	Claim 9 recites the limitation "the thickness of each micro-deposit…" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9, as amended directly depends from claim 1, which does not provide basis for the limitation of “thickness” of the micro-deposit per se.  Appropriate correction is required.
7.	Claim 13 recites the limitation "the degradation of the polymers(s)" in line 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 as amended directly depends from claim 1, which does not provide a reasonable basis for the limitations of “degradation of the polymer(s)” per se.  Appropriate correction is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-18, 31 and 32 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Cathala et al (US 2013/0115643 A1; cited as ref. [A] on PTO 892 form) taken with Tao et al (US 2017/0038380 A1; cited as ref. [B] on PTO 892 form).
Claim 1 is directed to “A process for detecting
- exposing at least one lens-shaped micro-deposit
- detecting, by illuminating the surface of this micro-deposit, a change in the spatial distribution of the intensity of the light reflected or transmitted by this micro-deposit, linked to a variation in the dimensions and/or refractive index of this micro-deposit, under the effect of an interaction between the polymer(s) and/or the mixture(s) of polymers and the compound.”

Claim 31 is directed to “A process for detecting a change of state of one or more polymers under the action of a compound to which the polymer(s) are sensitive, including the steps consisting in: 
- exposing at least one lens-shaped micro-deposit, including the polymer(s), to conditions causing an at least partial change of state, 
- detecting, by illuminating the surface of this micro-deposit, a change in the spatial distribution of the intensity of the light reflected or transmitted by this micro-deposit, linked to a variation in the dimensions and/or refractive index of this micro-deposit under the effect of this change of state.” 
 
Claim 32 is directed to “A process for detecting the sensitivity of one or more polymers to a compound, including the steps consisting in: 
- exposing a periodic arrangement of micro-deposits
- detecting, by exposing the surface of this periodic arrangement to a suitable light

Cathala et al (2012), while teaching a colorimetric device for simple, quick and sensitive detection of the activity of a hydrolytic enzyme on a polymer of interest under aqueous conditions (see title, abstract and Summary [0027]-[0029], for instance), disclose a method that employs a device configured including a substrate, a transparent detection layer (in the form of a thin film applied to the supporting substrate) comprising the polymer of interest (which is sensitive to the hydrolytic enzyme, i.e. the “compound”), wherein the detection layer is exposed to the hydrolytic enzyme in aqueous solution, and under condition of enzymatic activity the detection layer is adapted to generate a color that is optically detected by optical interference phenomenon caused by the light beams reflected at the interface of the detection layer (see Figures 1-4, for instance); wherein the polymer contained in the detection layer can be a biopolymer (see [0038]. For instance) such as oligosaccharides, polysaccharides, proteins, lignins, nucleic acids, etc.; wherein the thickness of the detection layer/film ranges from 70nm to 900nm; wherein the detection layer is adapted to generate a color by optical interference with a maximum reflectance at a wavelengths between 380nm and 780nm (see [0034]-[0037], for instance); wherein the presence of hydrolytic activity in aqueous solution causes degradation of the polymer-coated transparent detection layer resulting in a decrease in thickness, and hence a change in color detected optically or by naked eye (i.e. without magnification; see [0098], [0183]-[0195]); wherein the substrate consists of a slice of silicon wafer (i.e. a hydrophobic substrate; see [0109], for instance) that can be further modified using polyelectrolytes in order to enhance adhesion of polymers such as cellulose nanocrystals and xyloglucans (see [0153]-[0154]; and entire Example 1, for instance);  wherein the process employs a resin cross-linker such as melamine formaldehyde (MUF; see [0137], [0250], [0267]-[0268], for instance); wherein the detection devices such as photodetectors, Charge-Coupled Devices (CCD), or digital cameras, etc., could be used, and could be automated for analyzing the color change (see [0200]-[0202], for instance); wherein the light source or a light beam directed towards (i.e. illuminating) the detection layer may be a natural or artificial including polychromatic and continuous spectrum type (see [0183]-[0185], [0200], for instance); wherein the substrate is capable of supporting a detection layer that ensures detection of total or partial reflection, preferably specular reflection such as from using mirrors (see [0105], [0271]-[0276], for instance), and the change in color is analyzed with reference to a control (i.e. that does not have enzymatic activity; see [0197]-[0199], [0204], for instance); and wherein the method provides quantitative assessment of the enzyme activity on a given polymer, by adjusting dilutions and/or the reaction incubation conditions, which can be further adjusted depending on the structure and the thickness of the detection layer employed (see [0206], for instance).
However, Cathala et al do not explicitly disclose the method of detecting sensitivity of polymer(s) to a compound, wherein the method employs at least one “lens-shaped micro-deposit, or a “periodic arrangement” thereof (see instant claims 1, 31 and 32, in particular).
Tao et al (2017), while employing surface plasmon resonance technology for detecting binding kinetic properties of plurality of analytes (see Abstract, Fig. 1B and Fig. 2, and Brief Summary on pages 1-2), disclose a method for analyzing interactions between a protein and a compound (akin to measuring the sensitivity of the protein to the compound, i.e. the analyte) comprising the steps of exposing a lens-shaped micro-deposit (or a microarray of said deposits; taken as “raster dots”, i.e. a periodic network, wherein the aqueous micro-deposits or micro-droplets are separated from each other, and naturally have a convex surface; see Figures 7-8, for instance) comprising the protein to the compound, and detecting an optical change that is linked to a variation of the index of surface plasmon resonance refraction (SPRi setup; see “Brief summary of the disclosure” starting on page 1, and [0007]-[0011], [0047], [0056], [0064], for instance) using a sensor chip surface that is spotted with the plurality of target molecules to form the microarray; wherein both the target analyte and probing proteins can be delivered to the sensor surface via an integrated inkjet printer in the form of high-density microarrays (i.e. micro-deposits), and plurality of individual interactions in a single microarray chip can be realized easily using suitable optical detectors or camera, such as a CCD color imaging array or equivalents (see [0047] and [0058], for instance); wherein the method significantly reduces the requirement for sample volume (by 3-4 orders of magnitude) compared to conventional measurement techniques (see [0047], for instance), and is designed to be capable of streamlining microarray spotting and detection into a single instrument for simpler, faster and more accurate results (see [0049]-[0053], [0055], for instance).
Thus, to a person of ordinary skill in the art, given the disclosure from Tao et al for making and employing microarray of lens-shaped micro-deposits for optically analyzing the interacting components such as proteins and analytes, it would have been obvious to an artisan to modify the process disclosed by Cathala et al such that it employs the same lens-shaped micro-deposits (in place of thin detection layer/film; see Cathala et al above), or micro-arrays thereof (having sub-microliter sample volumes) in order to optically analyze the sensitivity of polymer(s) to the desired hydrolytic enzyme(s) more efficiently by using significantly reduced volume of the sample needed, as suggested by the disclosure from Tao et al (see various advantages disclosed by Tao et al, discussed above).  Since, Cathala et al already provide the details for the required support/substrate, light source, optical detection devices and the steps for exposing and optically detecting the variations in dimensions and/or thickness of the exposed layer/film colorimetrically using optical interference method, an artisan in the art would have successfully implemented the use of micro-deposits as taught and suggested by Tao et al for the same purposes (unless evidence provided on record to the contrary), at least for the benefit of significantly reduced sample volume, and other associated advantages as disclosed by Tao et al (as discussed above). Thus, the invention as claimed fails to distinguish itself over the combined teachings of the cited prior art references of record, as discussed above.
Thus, the claim as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as currently claimed. 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-18, 31 and 32 (as presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of co-pending Application No. 16/618,605 (reference application filed on the same day of 12/02/2019 by common inventors and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the co-pending application is also directed to- “A process for detecting sensitivity of one or more polymers and/or of one or more mixtures of polymers to a compound, including the steps consisting in: - exposing a plurality of individualized micro-deposits including the polymer(s) and/or the mixture(s) of polymers to the compound, and - detecting by interferometry a variation in the appearance of a set of micro-deposits exposed to the compound and/or variation in the dimensions and/or refractive index of at least one of the micro-deposits exposed to the compound, linked to an interaction between the polymer(s) and/or the mixture(s) of polymers and the compound”, which appears to be a species of the generic claim 1 as currently recited in the instant application under examination. Therefore, an ODP rejection is deemed proper.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657